Affirm and Opinion Filed August 22, 2022




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-21-00409-CV

          PEOPLE PRIORITY SOLUTIONS, LLC, Appellant
                            V.
      MCILVEEN REAL ESTATE & MANAGEMENT, INC., Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-02057

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III

      People Priority Solutions, LLC (People Priority) appeals the trial court’s

May 3, 2021 order dismissing its plea in intervention for want of prosecution. In a

single issue, People Priority contends the dismissal was erroneous because it did not

receive   notice   of    the   court’s   intent   to   dismiss   its   claims   against

appellee/intervention-defendant McIlveen Real Estate & Management, Inc.
(McIlveen) and intervention-defendant Alicia Hernandez. We affirm the trial court’s

order. 1


                                              Background

        The case below involved three parties and a series of agreements to sell a

residential property. Hernandez owned the property and initially contracted to sell it

to People Priority. Hernandez told McIlveen that People Priority’s option to buy the

property had recently expired, and she contracted to sell the property to McIlveen

instead. Approximately one week before that sale was scheduled to close, however,

Hernandez told McIlveen that she had extended the agreement to sell to People

Priority. McIlveen sued Hernandez for breach of contract and fraud, seeking

injunctive and declaratory relief as well as specific performance of its contract.

McIlveen also sued People Priority for tortious interference with Hernandez’s

contract to sell the property to McIlveen.

        Hernandez filed no answer below; McIlveen filed a series of motions for

default judgment against her. Approximately six months into the litigation, McIlveen

nonsuited its claims against People Priority, but People Priority filed a Plea in

Intervention urging claims against both Hernandez and McIlveen regarding its own

purported purchase rights to the property. When McIlveen filed its final motion for


    1
       People Priority’s notice of appeal states that this proceeding is a regular (not restricted) appeal from
“an interlocutory default judgment signed January 26, 2021, an order denying Intervenor’s motion for
summary judgment signed on January 26, 2021, and an order of dismissal signed May 3, 2021.” The single
issue before us challenges the dismissal order; we do not address the trial court’s earlier rulings.
                                                     –2–
default against Hernandez, People Priority objected to the motion. People Priority

then filed a motion for partial summary judgment, arguing that McIlveen could not

prove that Hernandez breached a contract with McIlveen. McIlveen challenged

People Priority’s standing to resist Hernandez’s default. On January 26, 2021, the

trial court granted an interlocutory default judgment against Hernandez (stating that

“Relief for said breach shall be determined”) and denied the motion for partial

summary judgment.

      Our record contains a notice dated April 19, 2021 and addressed to Calvin D.

Johnson, counsel for plaintiff McIlveen, stating that a dismissal hearing was set for

May 3, 2021 at 9:00 a.m. and directing Mr. Johnson, prior to that hearing, to provide

the trial court with a written statement as to the status of the case. The notice states

that failure to do so would result in the case’s being dismissed pursuant to rule 165a

of the Texas Rules of Civil Procedure. On May 3, the trial court signed its Order of

Dismissal for Want of Prosecution (the May 3 Order), which stated in its entirety:

             P1aintiff(s) having failed to take certain action heretofore
      specified by the court within the time period prescribed, and having not
      disposed of this case, the court finds that the cause should be dismissed
      for want of prosecution pursuant to Tex. R. Civ. P. 165a. The Court
      finds that Plaintiff was duly notified of a dismissal hearing set
      05/03/2021 at 9:00 AM and did not take the necessary action.
      Accordingly,

             IT IS ORDERED that the case is dismissed for want of
      prosecution with costs taxed against Plaintiff, for which [let] execution
      issue.



                                          –3–
People Priority contends that its counsel did not receive notice of the May 3

dismissal hearing. The record does not contain a copy of the April 19 notice directed

to counsel for People Priority, and the notice to Mr. Johnson does not indicate a copy

was sent to anyone else. A Clerk’s Note on the trial court’s docket sheet for May 3

indicates “NOTICE OF DISMISSAL TO PLAINTIFF AND INTERVENOR.”

      This appeal followed. At People Priority’s request, we abated the appeal and

ordered the trial court to clarify its intent in the May 3 Order. Specifically, we

instructed the court—if it intended its dismissal order to be a final and appealable

judgment that disposed of all claims and all parties—to modify the order to make

that clear. If the trial court did not intend to render a final judgment, we ordered it to

certify that in writing and to state what claims remained pending. In response, the

trial court signed an amended Order of Dismissal for Want of Prosecution, dated

October 12, 2021 (the October 12 Order), which stated:

             The Court finds that on February 15, 2021, the parties were duly
      notified that the case had been pending without action for 30 days and
      a dismissal hearing was set for April 5, 2021, at 9:00 am. The Court
      further finds that on April 19, 2021, the parties were duly notified that
      the dismissal hearing was postponed until May 3, 2021, at 9:00 a.m.,
      and the case would be dismissed if the parties failed to provide the
      Court with a written statement as to the status of the case or take other
      action to prosecute their case.

             The parties having failed to take certain actions heretofore
      specified by the Court by May 3, 2021, and having not disposed of this
      case, the Court finds that the cause should be dismissed for want of
      prosecution pursuant to Tex. R. Civ. P. 165a. Accordingly,

           IT IS ORDERED that the case is dismissed without prejudice for
      want of prosecution with costs taxed against Plaintiff, for which let
                                          –4–
      execution issue. This is a final, appealable judgment, which disposes of
      all parties and claims in this case.

As our order required, the October 12 Order was made part of a supplemental clerk’s

record in this appeal.

                                      Discussion

      The single issue before us complains of the trial court’s failure to give People

Priority notice of the dismissal hearing scheduled for May 3, 2021, before dismissing

its claims in intervention. We review a dismissal for want of prosecution under an

abuse of discretion standard. Elite Door & Trim, Inc. v. Tapia, 355 S.W.3d 757, 763

(Tex. App.—Dallas 2011, no pet.). A party must be provided with notice and an

opportunity to be heard before a court may dismiss a case for want of prosecution

under Rule 165a. See TEX. R. CIV. P. 165 a(1); Villarreal v. San Antonio Truck &

Equip., 994 S.W.2d 628, 630 (Tex. 1999). These requirements of notice and a

hearing are necessary to ensure a claimant at risk of dismissal has

received due process. Franklin v. Sherman Indep. Sch. Dist., 53 S.W.3d 398, 401

(Tex. App.—Dallas 2001, pet. denied) (per curiam). Failure to provide notice of the

trial court’s intent to dismiss for want of prosecution will ordinarily require reversal.

Villarreal, 994 S.W.3d at 630.

      People Priority relies on that general rule, embodied for our purposes in

Rule 165a, which states:

      A case may be dismissed for want of prosecution on failure of any party
      seeking affirmative relief to appear for any hearing or trial of which the
      party had notice. Notice of the court’s intention to dismiss and the date
                                         –5–
        and place of the dismissal hearing shall be sent by the clerk to each
        attorney of record, and to each party not represented by an attorney and
        whose address is shown on the docket or in the papers on file, by
        posting same in the United States Postal Service.

TEX. R. CIV. P. 165a.1. People Priority contends the record establishes that notice of

the dismissal hearing was sent only to McIlveen’s counsel.

        McIlveen points first to recitals in the trial court’s dismissal orders, asserting

that notice of the May 3 dismissal hearing was in fact sent.2 McIlveen argues those

recitals carry a presumption of validity. It argues further that the record does not

prove People Priority received no notice of the dismissal hearing—instead the record

is merely silent on that fact, and silence does not establish error. For both of these

arguments, however, McIlveen relies on opinions in restricted appeals (or in their

predecessor procedure, writs of error), which require an appellant to establish that

there is error “apparent on the face of the record.” See, e.g., Zarosky v. State, No.

03-03-00116-CV, 2004 WL 1114539, at *1 (Tex. App.—Austin May 20, 2004, no

pet.) (mem. op.); see also Gen. Elec. Co. v. Falcon Ridge Apartments, Joint Venture,

811 S.W.2d 942, 943 (Tex. 1991). We question whether such opinions govern this

regular appeal, which is not subject to that standard.




    2
    The May 3 Order recites that “Plaintiff was duly notified of a dismissal hearing set 05/03/21 at 9:00
AM and did not take the necessary action.”
    The October 12 Order recites that “the parties were duly notified that the dismissal hearing was
postponed until May 3, 2021, at 9:00 a.m. . . . [and] failed to take certain actions specified by the Court by
May 3, 2021.”
                                                    –6–
      We are compelled, though, to agree with McIlveen’s third argument,

contending that People Priority’s failure to file a motion for reinstatement of its case

waived any due process violation caused by a lack of notice. Rule 165a provides a

procedure for reinstatement of a case dismissed for want of prosecution: the party

or its attorney can file and serve a verified motion within thirty days explaining why

the case should be reinstated; the trial court must set a hearing on the motion as soon

as practicable and send notice to all parties or their attorneys of record of the date,

time and place of the hearing; and the trial court must reinstate the case if it “find[s]

after a hearing that the failure of the party or [its] attorney was not intentional or the

result of conscious indifference but was due to an accident or mistake or that the

failure has been otherwise reasonably explained.” TEX. R. CIV. P. 165a.3. If a party

“has the time and opportunity” to file a motion for reinstatement that could raise an

error in the dismissal process, but it fails to file such a motion, then it has waived

any due process error in that process. Wright v. Tex. Dep’t of Criminal Justice-Inst’al

Div., 137 S.W.3d 693, 695–96 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (“We

hold that, when an appellant has the time and opportunity to file a motion for

reinstatement that could raise a claimed error, he waives any due process rights if he

fails to file such motion.”); see also Harberson v. Strickland, No. 01-18-00290-CV,

2020 WL 1173711, at *4 (Tex. App.—Houston [1st Dist.] Mar. 12, 2020, no pet.)

(mem. op.); Bechem v. Reliant Energy Retail Servs., LLC, No. 01-18-00878-CV,



                                           –7–
2019 WL 4065274, at *4 (Tex. App.—Houston [1st Dist.] Aug. 29, 2019, pet.

denied) (mem. op.).

      The record indicates that the trial court sent People Priority (and McIlveen)

notice of the dismissal on May 3, 2021; People Priority filed its notice of appeal in

this Court on June 2, 2021. It is undisputed, therefore, that People Priority learned

of the dismissal within the thirty-day time frame to file a motion to reinstate. If it

had filed such a motion it could have developed facts not in the record concerning

its lack of notice, and it would have afforded the trial court an opportunity to correct

any error. In the absence of an effort to reinstate the case, People Priority has waived

its due process complaint. See Wright, 137 S.W.3d at 696 (appellant’s failure to

bring claims to attention of trial court through motion to reinstate prevented trial

court from having opportunity to correct error). We overrule its single issue.

                                     Conclusion

      We affirm the trial court’s May 3, 2021 Order of Dismissal for Want of

Prosecution, as amended October 12, 2021.




210409f.p05                                 /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE




                                          –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

PEOPLE PRIORITY SOLUTIONS,                   On Appeal from the 192nd Judicial
LLC, Appellant                               District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-20-02057.
No. 05-21-00409-CV          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Partida-
MCILVEEN REAL ESTATE &                       Kipness and Nowell participating.
MANAGEMENT, INC., Appellee

       In accordance with this Court’s opinion of this date, the May 3, 2021 Order
of Dismissal for Want of Prosecution, amended by the October 12, 2021 order of
the trial court, is AFFIRMED.

      It is ORDERED that appellee McIlveen Real Estate & Management, Inc.
recover its costs of this appeal from appellant People Priority Solutions, LLC.


Judgment entered this 22nd day of August, 2022.




                                       –9–